Lundberg Stratton, J.,
dissenting.
{¶ 23} I respectfully dissent from the majority’s reading of Civ.R. 41(A) because I believe that the majority’s interpretation is unworkable, puts the plaintiff in an untenable position, and does not resolve the problem of piecemeal litigation as it purports to. I believe that Civ.R. 41(A) permits a party to dismiss fewer than all the claims in a multicount complaint, thereby creating a final, appealable judgment as to any other claim or claims that have been adjudicated. Alternatively, I would hold that courts should treat a Civ.R. 41(A) notice of dismissal of the remaining claims in a multicount complaint as a Civ.R. 15(A) motion for leave to amend the complaint to dismiss the claim or claims.
{¶ 24} The majority’s holding leaves a plaintiff in a conundrum. In order to appeal an adverse judgment on one or more claims of a multicount complaint, a plaintiff must dismiss with prejudice all other unresolved claims. This requirement forces the plaintiff to give up potentially meritorious claims. Alternatively, a plaintiff must proceed on the remaining unresolved claims, which may be so weak or peripheral that the parties and the court are forced to waste their time. And regardless of whether a plaintiff is successful on the remaining claims, if the *147plaintiff prevails in reversing the trial court’s judgment, both parties are still forced into piecemeal litigation through a second trial.
Civ.R. 41(A)
{¶ 25} I believe that a party can dismiss one or more claims, but fewer than all the claims, in a multicount complaint under Civ.R. 41(A). In Denham v. New Carlisle (1999), 86 Ohio St.3d 594, 716 N.E.2d 184, the plaintiff, wife of the deceased, alleged that the EMS employees of the city had negligently provided care to her husband, which resulted in his death. The city was granted summary judgment based on immunity under R.C. 2744.02. The wife then voluntarily dismissed her claims against the remaining defendants under Civ.R. 41(A)(1) and appealed the summary judgment in favor of the city.
{¶ 26} The court of appeals dismissed the wife’s appeal, finding that it was not a final, appealable order. Following the rationale of Fed.R.Civ.P. 41(a)(1), we reversed the judgment of the court of appeals, holding that a dismissal of the remaining defendants created a final, appealable order as to the summary judgment granted to the city, even though when the plaintiff dismissed the remaining defendants, she did so without prejudice under Civ.R. 41(A)(1). A dismissal without prejudice (unless the case was dismissed once before or the notice of dismissal states otherwise) allows a plaintiff to refile the claims against the dismissed parties.
{¶27} Here, the court of appeals found that the trial court had granted summary judgment on one claim. I believe that there is no difference between dismissing claims and dismissing parties. By filing a Civ.R. 41(A)(1) notice of dismissal of all remaining claims, the action was terminated. Dismissal of either all remaining claims or parties results in a final, appealable order as to any remaining claims that went to judgment. Contrary to the majority, I would hold that Pattison’s dismissal of the remaining common-law claim resulted in the dismissal of the entire action, thereby converting the summary judgment in favor of Grainger into a final, appealable order, just as in Denham.
{¶ 28} Contrary to the majority’s holding, I believe that the better result was reached by the court in Eiland v. Coldwell Banker Hunter Realty (1997), 122 Ohio App.3d 446, 451-452, 702 N.E.2d 116, which recognized that a claim or party may be dismissed to create a final, appealable order as to the remaining claim or claims decided on the merits. See also Coffey v. Foamex L.P. (C.A.6, 1993), 2 F.3d 157, 159. Dismissing the remaining unresolved claims converts the order of judgment on the other claims into a final, appealable order. Most of the time, an appeal following such a dismissal involves the crux of the case and will either terminate the litigation or allow the entire case, if judgment is reversed, to proceed to trial. This promotes judicial economy.
Caryn Groedel & Associates Co., L.P.A., Caryn M. Groedel, and Jennifer L. Speck, for appellant.
{¶ 29} In the alternative, I believe that courts should treat a Civ.R. 41(A) notice of dismissal of fewer than all the claims in a multicount complaint as a Civ.R. 15(A) motion for leave to amend.
{¶ 30} With little elaboration, the majority states that parties seeking to dismiss fewer than all claims in a multicount complaint should file a motion for leave to amend. Determining whether dismissing fewer than all the claims in a multicount complaint is more appropriately accomplished by moving for leave to amend a complaint, as opposed to a notice of dismissal, is “more technical than substantial.” Mgt. Investors v. United Mine Workers of Am. (C.A.6, 1979), 610 F.2d 384, 395, fn. 22 (interpreting analogous Fed.R.Civ.P. 15(A) and 41(a)). Thus, courts should be required to treat a Civ.R. 41(A) notice of dismissal of fewer than all the claims in a multicount complaint as a Civ.R. 15(A) motion for leave to amend plaintiffs complaint to dismiss those claims. See Lewis v. J.E. Wiggins & Co., Franklin App. Nos. 04AP-469, 04AP-544 and 04AP-668, 2004-Ohio-6724, 2004 WL 2895960, ¶ 17 (“a motion to voluntarily dismiss less than all claims in a multi-count complaint is properly treated as an amendment under Civ.R. 15(A));” see also Boyce v. Augusta-Richmond Cty. (S.D.Ga.2000), 111 F.Supp.2d 1363, 1374 (“Because the Plaintiffs do not seek to dismiss the entire action, but only request dismissal of four claims from their complaint, the Court construes the motion as a Rule 15[a] motion to amend”).
{¶ 31} I believe that Civ.R. 15(A) provides a superior method to assess whether a motion to dismiss some, but not all, claims in a multicount complaint should be permitted. Under this rule, once a responsive pleading has been filed, courts have discretion whether to permit a party to amend its pleading. Civ.R. 15(A). However, “[l]eave of court [to amend] shall be freely given when justice so requires.” Id. Thus, under Civ.R. 15(A), a court should freely grant parties leave to dismiss fewer than all claims in a multicount complaint “when justice so requires.”
{¶ 32} Therefore, I would hold that the Civil Rules permit a party to dismiss fewer than all the claims in a multicount complaint, thereby converting any remaining claim or claims that have been adjudicated into a final, appealable order. In the instant case, I would hold that Pattison’s dismissal of the common-law claim was permitted under either Civ.R. 41(A) or Civ.R. 15(A). Accordingly, I respectfully dissent.
Schottenstein, Zox & Dunn Co., L.P.A., James E. Davidson, and Aaron L. Granger, for appellees.